FILED
                                                        United States Court of Appeals
                                                                Tenth Circuit

                                                                June 4, 2013
                                   PUBLISH                 Elisabeth A. Shumaker
                                                               Clerk of Court
                  UNITED STATES COURT OF APPEALS

                              TENTH CIRCUIT



 LOCKHEED MARTIN
 CORPORATION,

             Petitioner,
       v.                                              No. 11-9524
 ADMINISTRATIVE REVIEW BOARD,
 UNITED STATES DEPARTMENT OF
 LABOR,

             Respondent,

 ANDREA BROWN,

             Intervenor,

 CHAMBER OF COMMERCE OF THE
 UNITED STATES OF AMERICA;
 NATIONAL EMPLOYMENT
 LAWYERS ASSOCIATION,

             Amici Curiae.


             PETITION FOR REVIEW OF AN ORDER FROM
            THE UNITED STATES DEPARTMENT OF LABOR
                         (LABR-1:10-050)


Matthew J. Rita (Shella B. Neba with him on the briefs), Ford & Harrison LLP,
Denver, Colorado, for Petitioner.

Tammy R. Daub, Attorney (M. Patricia Smith, Solicitor of Labor; Jennifer S.
Brand, Associate Solicitor; and Megan E. Guenther, Counsel for Whistleblower
Programs, with her on the briefs), United States Department of Labor,
Washington, D.C., for Respondent.

Diane S. King (Laura E. Schwartz with her on the brief), King & Greisen, LLP,
Denver, Colorado, for Intervenor.

Lloyd B. Chinn and Harris M. Mufson, Proskauer Rose LLP, New York, New
York; Robin S. Conrad and Shane B. Kawka, National Chamber Litigation Center,
Inc., Washington, D.C., on the brief for Amicus Curiae, Chamber of Commerce
for the United States of America.

Michael T. Anderson, Murphy Anderson PLLC, Boston, Massachusetts; Joan M.
Bechtold, Counsel of Record, Sweeney & Bechtold, LLC, Denver, Colorado; and
Rebecca M. Hamburg, National Employment Lawyers Association, San Francisco,
California, on the brief for Amicus Curiae, National Employment Lawyers
Association.


Before HOLLOWAY, MURPHY, and O’BRIEN, Circuit Judges.


MURPHY, Circuit Judge.


I.    Introduction

      Lockheed Martin Corp. (“Lockheed”) seeks to set aside a decision of the

Administrative Review Board of the Department of Labor (the “ARB” or the

“Board”) concluding Lockheed violated Section 806 of the Sarbanes-Oxley Act of

2002 (“Sarbanes-Oxley” or the “Act”). See 18 U.S.C. § 1514A(a). The Board

affirmed the decision of an administrative law judge (“ALJ”), who concluded

Lockheed violated the Act by constructively discharging employee Andrea Brown

after she had engaged in protected activity. Exercising jurisdiction pursuant to 18



                                        -2-
U.S.C. § 1514A(b)(2)(A) and 49 U.S.C. § 42121(b)(4)(A) 1, this court affirms the

decision of the Board.

II.   Background

      Brown worked as Communications Director for Lockheed from June 2000

to February 2008. In 2003, she became the Director of Communications in

Colorado Springs, Colorado. In that position, she reported to Wendy Owen, Vice

President of Communications, and Ken Asbury, President of Lockheed Martin

Technical Operations. In May 2006, Brown began having difficulty getting

responses from Owen on work-related matters. She discussed the problem with

Asbury as well as Tina Colditz, a coworker and personal friend. Colditz was a

longtime Lockheed employee who reported directly to Owen. Colditz also ran a

pen pals program for the company, through which Lockheed employees could

correspond with members of the U.S. military deployed in Iraq. Colditz told

Brown that Owen had developed sexual relationships with several of the soldiers

in the program, had purchased a laptop computer for one soldier, sent

inappropriate emails and sex toys to soldiers stationed in Iraq, and traveled to

welcome-home ceremonies for soldiers on the pretext of business while actually

taking soldiers to expensive hotels in limousines for intimate relations. Colditz


      1
       Sarbanes-Oxley incorporates the procedural provisions, including those
provisions governing appellate review, set forth in the Wendell H. Ford Aviation
Investment and Reform Act for the 21st Century, 49 U.S.C. § 42121(b). See 18
U.S.C. § 1514A(b)(2)(A).

                                        -3-
told Brown she was concerned Owen was using company funds for these

activities, and Brown understood that most employee expenses incurred were

passed on to Lockheed’s customers, in this case the government. Brown thus

became concerned Owen’s actions were fraudulent and illegal and that there could

be media exposure which could lead to government audits and affect the

company’s future contracts and stock price.

      Brown brought her concerns to Jan Moncallo, Lockheed’s Vice President of

Human Resources. Moncallo told Brown she would submit an anonymous ethics

complaint on Brown’s behalf, and that she would be protected from retaliation

because no one would know her identity. On May 25, 2006, Moncallo sent an

email to Jean Pleasant, the office Ethics Director, for an investigation. The email

detailed Brown’s allegations, including, inter alia, the purchase of a laptop with

company funds, the use of company funds to rent limos to transport soldiers, the

use of company funds for lodging with soldiers, the use of company funds to

purchase gifts for soldiers, communications with staff stating she was meeting

with generals when in fact she was meeting with soldiers, not responding to calls

from staff due to non-business related meetings with soldiers, having affairs with

soldiers, sending pornographic material to soldiers, using her position to influence

staff to cover for her, and tarnishing Lockheed’s image. The email identified

Brown as an individual who should have some knowledge about the allegations.




                                         -4-
      Lockheed investigated Owen from May 2006 to August 2006. Within a few

days of Brown’s anonymous complaint, the pen pal program was discontinued.

Owen later changed positions but remained a vice president. Apparently

believing Colditz to have reported her, Owen began to treat Colditz unfairly.

Brown recalled an email from Colditz indicating Owen had told Colditz she

would soon be out of work. In the fall of 2006, Brown revealed to Asbury and

Colditz that it was she who made the complaint. On December 19, 2006, Owen

called Brown to try to find out who had reported her. According to Brown, Owen

told her she had lost her annual bonus due to the complaint. Brown revealed to

Owen that Brown had told Moncallo “a few things,” but stated she was not sure if

her comments had resulted in the complaint. Brown reported the phone call with

Owen to Asbury and Moncallo. Prior to 2006, Brown received a “high

contributor” or “exceptional contributor” rating in her performance evaluations.

In late 2006, and thereafter, however, Brown received a lower rating of

“successful contributor.”

      On February 22, 2007, Lockheed announced to all employees it was

undergoing a corporate-structure reorganization. On March 1, 2007, Lockheed’s

Communications Department announced that further reorganizations would be

made. Brown began reporting to Judy Gan, the Senior Vice President of

Communications. Owen became Gan’s assistant, but retained her title as Vice

President. According to Brown, Gan’s attitude toward her was negative from the

                                        -5-
beginning of their professional relationship. For example, Gan told Brown she

was not the right person for her current position and indicated there would be a

reduction in staff. On June 12, 2007, Brown received a phone call from Owen

who announced that Brown’s job had been posted on the internet and that she

should get her resume together. Distraught, Brown told Asbury and Gan about

the phone call in an email.

      At this point, Brown first began discussing with Moncallo the possibility of

leaving the company. However, she instead decided to apply for the new Director

of Communications position. In the course of applying, she learned that the

newly-posted position was classified as “Level 6.” Brown held a “Level 5”

position at the time she applied. Brown sent an email to Gan, Asbury, Owen, and

a more senior manager in the communications department, informing them she

was applying for the position. Shortly after sending the email, Brown received a

phone call from Gan, who lambasted her for applying. Gan told Brown she was

not qualified for the position, that she had performed poorly since she had been

with Lockheed, and that she had hurt her future with Lockheed by applying.

Brown thereafter withdrew her application for the position.

      In September 2007, Lockheed hired David Jewell as the new Director of

Communications. Owen had a good relationship with Jewell prior to his hiring

and had told him to apply for the position. Owen was also a member of the

selection committee which considered Jewell. Jewell sought Owen’s advice

                                        -6-
regarding his position and his employees, and was told that Brown had received

less-than-perfect evaluations in the past. Shortly after Jewell assumed his new

position, Brown was asked to vacate her office and either work from home or use

the visitor’s office. The visitor’s office doubled as a storage room for office

supplies, files, and canned food donations that were being collected for a food

drive. Brown also lost her title and her supervisory responsibilities over four

employees. Further, Gan told Brown she could not attend an annual

communications conference, which she had always attended previously, even

though she was to receive an award at the conference. Around this time, Brown

repeatedly requested information as to the nature of her position and future with

Lockheed, but received no answer. Jewell informed her that either she or a

Lockheed employee in Houston would be laid off, but would not provide her with

any additional information. On January 3, 2008, Brown came into the office at

Jewell’s request and found someone else working in the visitor’s office. When

she asked Jewell what she should do, he told her he was looking for a cubicle for

her. Brown protested that, as a Level 5 employee with a leadership position (L-

Code), she was entitled to an office. Jewell responded that he was in the process

of removing her L-Code. Brown then had an emotional breakdown, fell into a

deep depression, and took medical leave.




                                         -7-
      Brown brought a complaint with the Occupational Safety and Health

Administration (OSHA) 2 on January 25, 2008, alleging violations of Sarbanes-

Oxley. On February 4, 2008, with the assistance of counsel, Brown provided

Lockheed with a notice of forced termination. On February 6, 2008, Brown

amended her OSHA complaint to allege constructive discharge. OSHA denied

Brown’s complaint on May 27, 2008.

      Brown subsequently requested a hearing before the Office of

Administrative Law Judges. A two-day hearing was held in Denver, Colorado, at

which the parties were given the opportunity to adduce testimony, offer

documentary evidence, and submit post-hearing briefs. The ALJ received into

evidence over seventy exhibits and heard live testimony from three witnesses.

The ALJ also considered the videotape deposition testimony from five witnesses.

In his Recommended Decision and Order, the ALJ found that Brown had engaged

in protected activity; she suffered materially adverse employment actions,



      2
       An employee alleging wrongful discharge under Sarbanes Oxley may file a
complaint with the Secretary of Labor. 49 U.S.C. § 42121(b)(1). The Secretary
must then “conduct an investigation and determine whether there is reasonable
cause to believe that the complaint has merit.” Id. § 42121(b)(2)(A). After the
Secretary has notified the parties of his findings, either party may request a
hearing on the record. Id. The Secretary of Labor has delegated his investigative
responsibilities under the Act to OSHA. See Secretary’s Order No. 4-2010, 75
Fed. Reg. 55,355, 55,355–56 (Sept. 10, 2010); 29 C.F.R. 1980.104(a). Objections
and requests for hearings must be filed with the Chief Administrative Law Judge
of the Department of Labor. 29 C.F.R. § 1980.106. Either party may seek review
of an ALJ’s decision by the Board. See id. § 1980.110

                                       -8-
including constructive discharge; and her engagement in protected activity was a

contributing factor in the constructive discharge. The ALJ awarded

reinstatement, back pay, medical expenses, and non-economic compensatory

damages in the amount of $75,000.

       Lockheed timely appealed the ALJ’s decision to the Administrative Review

Board of the Department of Labor, which affirmed. The Board concluded the

ALJ’s findings of fact were supported by substantial evidence and adopted them

as its own. The Board further concluded the ALJ’s factual findings were largely

based on the acceptance of Brown’s testimony as credible and rejection of all

contrary testimony. It further resolved that Brown’s testimony provided more

than enough substantial evidence to support the ALJ’s factual findings. Lockheed

now seeks review from this court pursuant to 18 U.S.C. § 1514A(b)(2)(A) and 49

U.S.C. § 42121(b)(4)(A).

III.   Discussion

       A.    Standard of Review

       This court reviews the Final Decision and Order of the Board under the

Administrative Procedure Act (APA), 5 U.S.C. § 706. See 18 U.S.C.

§ 1514A(b)(2)(A); 49 U.S.C. § 42121(b)(4)(A) (“Review shall conform to chapter

7 of title 5, United States Code.”); Hall v. U.S. Dep’t of Labor, 476 F.3d 847, 850

(10th Cir. 2007) (“We review the ARB’s decision under the standard established

by the Administrative Procedure Act.”). Under the APA: “To the extent

                                        -9-
necessary to decision and when presented, the reviewing court shall decide all

relevant questions of law . . . [and] . . . hold unlawful and set aside agency action,

findings, and conclusions found to be . . . arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).

Thus, the Board’s legal determinations are reviewed de novo, giving deference to

its construction of the Act if reasonable. Trimmer v. Dep’t of Labor, 174 F.3d
1098, 1102 (10th Cir. 1999). The Board’s decision “is entitled to a presumption

of regularity, and the challenger bears the burden of persuasion.” San Juan

Citizens Alliance v. Stiles, 654 F.3d 1038, 1045 (10th Cir. 2011) (citation

omitted). The Board’s factual determinations may be set aside only if they are

“unsupported by substantial evidence.” 5 U.S.C. § 706(2)(E). “Substantial

evidence is such relevant evidence a reasonable person would deem adequate to

support the ultimate conclusion.” Hall, 476 F.3d at 854 (quotation omitted). The

substantial-evidence standard “requires more than a scintilla but less than a

preponderance of the evidence.” Id. The standard “does not allow a court to

displace the agency’s choice between two fairly conflicting views, even though

the court would justifiably have made a different choice had the matter been

before it de novo.” Trimmer, 174 F.3d at 1102 (quotations omitted). Moreover,

“[b]ecause the [Board’s] opinion is in agreement with and based in part on the

ALJ’s credibility determinations, it is entitled to great deference.” Id. When

applying the substantial-evidence standard, “[t]his court reviews the entire record,

                                         -10-
including the ALJ’s recommendation and any evidence contrary to the [Board’s]

decision.” Id.

      B.     Statutory Framework

      Section 806, the anti-retaliation provision of Sarbanes-Oxley, provides, in

relevant part:

      Whistleblower protection for employees of publicly traded
      companies.--No [publicly traded] company . . . , or any officer [or]
      employee . . . of such company . . . may discharge, demote, suspend,
      threaten, harass, or in any other manner discriminate against an
      employee in the terms and conditions of employment because of any
      lawful act done by the employee—

             (1) to provide information, cause information to be provided,
             or otherwise assist in an investigation regarding any conduct
             which the employee reasonably believes constitutes a violation
             of . . . [18 U.S.C. §§] 1341, 1343, 1344, or 1348, any rule or
             regulation of the Securities and Exchange Commission, or any
             provision of Federal law relating to fraud against shareholders,
             when the information or assistance is provided to or the
             investigation is conducted by—

                   ....

                   (C) a person with supervisory authority over the
                   employee . . . .

18 U.S.C. § 1514A. The regulations implementing Section 806, as well as the

decisions of numerous circuit courts, establish the elements of a prima facie claim

for violation of § 1514A. A claimant must show: (1) she engaged in protected

activity or conduct; (2) the employer knew of her protected activity; (3) she

suffered an unfavorable personnel action; and (4) her protected activity was a


                                       -11-
contributing factor in the unfavorable personnel action. See 18 U.S.C.

§ 1514A(b)(2)(C); 49 U.S.C. § 42121(b); 29 C.F.R. § 1980.104(b)(1) (2007);

Harp v. Charter Commc’ns, Inc., 558 F.3d 722, 723 (7th Cir. 2009) (collecting

cases). The Board and ALJ concluded Brown had proven each element of her

claim by a preponderance of the evidence. On appeal, Lockheed argues the

Board’s findings of fact and conclusions of law were erroneous as to the first,

third, and fourth elements of Brown’s prima facie case. 3

      C.     Protected Activity

      The ALJ concluded Brown established by a preponderance of the evidence

that she (1) reasonably believed Owen had committed mail or wire fraud, see 18

U.S.C. §§ 1341, 1343; and (2) communicated that belief “definitely and

specifically” to Lockheed. The ALJ also concluded, however, that Brown

“fail[ed] to establish protected activity under a general shareholder fraud theory

on the basis of loss of shareholder value.” The Board affirmed the ALJ’s finding

that Brown engaged in protected activity by reporting mail and wire fraud but did

not address the finding that Brown’s activity did not relate to shareholder fraud.



      3
       An employer may still avoid liability notwithstanding an employee’s prima
facie showing under Section 806 by proving, through clear and convincing
evidence, it would have taken the same unfavorable personnel action in the
absence of the protected activity. 49 U.S.C. § 42121(b)(2)(B); Harp. v. Charter
Commc’ns, Inc., 558 F.3d 722, 723 (7th Cir. 2009). Because Lockheed did not
attempt to make such a showing below, Brown prevails if she meets her prima
facie burden.

                                        -12-
On appeal, Lockheed argues that employee reports of mail and wire fraud that do

not allege shareholder fraud are not protected under Section 806, and that the

Board erred in concluding Brown “definitely and specifically” communicated a

belief that Owen engaged in mail or wire fraud.

             1.     Scope of 18 U.S.C. § 1514A(a)

      Lockheed argues the ALJ’s uncontested finding that Brown’s complaint did

not relate to shareholder fraud 4 is fatal to her retaliation claim because Section

806’s protection of employees who report conduct reasonably believed to

constitute mail or wire fraud applies only if such conduct “relat[es] to fraud

against shareholders.” 18 U.S.C. § 1514A(a)(1). Thus, under Lockheed’s reading

of Section 806, the phrase “relating to fraud against shareholders” modifies not

only the clause which immediately precedes it, “any provision of Federal law,”

but also the other enumerated protected activities. Lockheed thus reads the

statute as prohibiting a covered employer from retaliating against an employee

who provides information regarding violations of 18 U.S.C. §§ 1341, 1343, 1344,

and 1348; rules or regulations of the Securities and Exchange Commission; or any




      4
       Brown argues Lockheed waived any argument that all employee
complaints under Section 806 must relate to shareholder fraud. 29 C.F.R.
§ 1980.110(a). Lockheed, however, sufficiently preserved the issue by
challenging the conclusion of the ALJ that Brown established protected activity
on the basis of mail and wire fraud.

                                         -13-
provision of federal law, only if such alleged violations relate to fraud against

shareholders. See id. This interpretation of the statute is incorrect.

      The plain, unambiguous text of § 1514A(a)(1) establishes six categories of

employer conduct against which an employee is protected from retaliation for

reporting: violations of 18 U.S.C. § 1341 (mail fraud), § 1343 (wire fraud),

§ 1344 (bank fraud), § 1348 (securities fraud), any rule or regulation of the SEC,

or any provision of Federal law relating to fraud against shareholders. Because

18 U.S.C. §§ 1341, 1343, 1344, and 1348 are all clearly provisions of federal law,

Lockheed’s reading of the statute would render their enumeration in

§ 1514A(a)(1) wholly superfluous. It is a rudimentary canon of statutory

construction that such superfluities are to be avoided. See, e.g., Hibbs v. Winn,

542 U.S. 88, 101 (2004) (“The rule against superfluities complements the

principle that courts are to interpret the words of a statute in context.” (citing 2A

N. Singer, Statutes and Statutory Construction § 46.06 at 181–86 for the

proposition that “[a] statute should be construed so that effect is given to all its

provisions, so that no part will be inoperative or superfluous, void or

insignificant”)); United States v. Dawes (In re Dawes), 652 F.3d 1236, 1242 (10th

Cir. 2011). Congress could have accomplished the more limited purpose

attributed to it by Lockheed by limiting whistleblower protection under Sarbanes-

Oxley only to an employee who reports conduct “the employee reasonably

believes constitutes a violation of any provision of Federal law relating to fraud

                                          -14-
against shareholders.” Because Congress did not so phrase the statute, the proper

interpretation of § 1514A(a) gives each phrase distinct meaning and holds a

claimant who reports violations of 18 U.S.C. §§ 1341, 1343, 1344, or 1348 need

not also establish such violations relate to fraud against shareholders to be

protected from retaliation under the Act.

      Even if the language of § 1514A(a) were ambiguous, Lockheed’s

interpretation of the statute is inconsistent with the interpretation of the agency

charged with its enforcement. This court affords deference to the Board’s

interpretation of the Act as expressed in formal adjudications under Chevron

U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 844

(1984). See United States v. Mead Corp., 533 U.S. 218, 230 & n.12 (2001)

(noting agencies may be entitled to Chevron deference when statutory

interpretations arise from formal adjudication); Trimmer, 174 F.3d at 1102

(applying Chevron deference to Board’s interpretation of whistleblower

protection provisions in Energy Reorganization Act of 1974). Under Chevron,

when faced with an ambiguous statute which Congress has vested an agency with

the power to interpret, “the question for the court is whether the agency’s answer

is based on a permissible construction of the statute.” 467 U.S. at 843 (emphasis




                                         -15-
added). Because the Board’s construction of § 1514A(a) is indisputably

permissible, this court is bound to defer to it. 5

       Relying on Platone v. FLYi, Inc., No. 04-154, 2006 WL 3246910 (Admin.

Rev. Bd. Sept. 29, 2006), aff’d on other grounds, 548 F.3d 322 (4th Cir. 2008),

Lockheed argues the Board’s interpretation of Section 806 is not entitled to

Chevron deference because it constitutes a change from the agency’s previously

expressed position. This argument is unpersuasive. The Supreme Court has

rejected the notion that an agency’s interpretation of a statute it administers is to

be regarded with skepticism when its position reflects a change in policy. See

FCC v. Fox Television Stations, Inc., 556 U.S. 502, 514-15 (2009) (“We find no

basis in the Administrative Procedure Act or in our opinions for a requirement

that all agency change be subjected to more searching review. . . . [An agency]

need not demonstrate to a court’s satisfaction that the reasons for the new policy

are better than the reasons for the old one; it suffices that the new policy is

permissible under the statute, that there are good reasons for it, and that the

agency believes it to be better, which the conscious change of course adequately

indicates.”). 6 Because the Board’s interpretation of Section 806 is based on a

       5
       The Board recently reaffirmed its holding that a complainant is protected
from retaliation under Section 806 even if the complaints at issue do not relate to
fraud against shareholders in Sylvester v. Parexel Int’l LLC, No. 07-123, 2011
WL 2165854 at *15–16 (Admin. Rev. Bd. May 25, 2011).
       6
           Lockheed’s reliance on Salazar v. Butterball, LLC, 644 F.3d 1130, 1139
                                                                        (continued...)

                                           -16-
permissible construction of the statute, we hold an employee complaint need not

specifically relate to shareholder fraud to be actionable under the Act.

             2.    Reasonable Belief

      Section 806 requires that, to be protected from retaliation, an employee

must “reasonably believe” the conduct she reports violates one of the enumerated

federal statutes or regulations. 18 U.S.C. § 1514A(a)(1). Further, the ALJ

required Brown to prove she “definitively and specifically” communicated her

belief Owen had engaged in illegal activity to her supervisor. 7 The Board has

defined “reasonable belief” to include both a subjective and an objective

component; an employee must actually believe in the unlawfulness of the

employer’s actions and that belief must be objectively reasonable. Sylvester,

2011 WL 2165854 at *11. The decisions of multiple Circuit Courts of Appeals

are in accord. See Harp, 558 F.3d at 723 (collecting cases). “Objective


      6
         (...continued)
(10th Cir. 2011), and Pacheco v. Whiting Farms, Inc., 365 F.3d 1199, 1205 n.3
(10th Cir. 2004), is misplaced. The agency actions reviewed in those cases took
the form of informal opinion letters, which are not entitled to Chevron deference.
See Salazar, 644 F.3d at 1139 (applying Skidmore deference to agency opinion
letter); Pacheco, 365 F.3d at 1205 n.3 (same).
      7
        Recently, the Board explicitly disavowed the “definitive and specific”
evidentiary standard for Sarbanes-Oxley complainants, concluding the standard
has no basis in the text of Section 806 and rejecting the contrary holdings of
circuit courts. Sylvester, 2011 WL 2165854 at *14-15. We need not pass on this
issue here, however, because we conclude there was substantial evidence
supporting the Board’s conclusion that Brown’s complaint definitively and
specifically related to the federal mail and wire fraud statutes.

                                        -17-
reasonableness is evaluated based on the knowledge available to a reasonable

person in the same factual circumstances with the same training and experience as

the aggrieved employee.” Id. (quotation omitted).

      The conclusion of the ALJ and Board that Brown met these requirements is

supported by substantial evidence. Brown testified that, based on her experience

as a Lockheed employee, costs incurred by Lockheed employees were billed back

to the customer, often the government. She further testified she reported these

concerns to Asbury, who could not recall speaking to her, and Moncallo, who

could. The ALJ found Moncallo’s testimony to be “essential.” Moncallo agreed

employee travel expenses and purchases of equipment are generally billed to the

government. Further, while Moncallo testified Brown did not use the words

“fraud” or “illegal,” Moncallo recognized that some of the actions Brown

complained of could be considered fraudulent and illegal. Additionally, although

Asbury and Moncallo testified that Brown did not specifically use the words

“fraud” and “illegal” in her reports to them, the ALJ found this disagreement to

tarnish Brown’s testimony only somewhat since the ALJ considered Brown’s

testimony to be credible. Thus, the ALJ found Brown communicated a reasonable

belief that Owen was fraudulently and illegally diverting company funds for her

personal use, and that she was using the company’s pen pal program to perpetuate

the scheme. This finding was heavily and explicitly based on a credibility

determination, i.e., the ALJ chose to place more weight on Brown’s testimony

                                       -18-
that she used the terms “fraud” and “illegal” than on the contrary testimony of

Asbury and Moncallo. Lockheed makes no sufficiently persuasive argument for

this court to take the extraordinary step of disturbing that credibility

determination. See Trimmer, 174 F.3d at 1102. 8

      Lockheed also argues any belief Owen’s activities amounted to fraud is

objectively unreasonable as a matter of law due to a lack of evidence Owen acted

with specific intent to defraud. See United States v. Washington, 634 F.3d 1180,

1183 (10th Cir. 2011) (listing intent to defraud as an element of 18 U.S.C.

§ 1341). Specifically, Lockheed argues Owen’s lack of attempts to conceal her

involvement with the pen pal program negate any inference she acted with the

requisite intent. While attempted concealment is one method of proving specific

intent in a fraud case, see United States v. Prows, 118 F.3d 686, 692 (10th Cir.

1997), it is not essential. For example, this court has also recognized intent can

be inferred from whether a defendant “profited or converted money to his own

use.” Id. (quotation omitted). Brown’s allegations clearly amounted to a claim

that Owen had converted company money to her own use. There was thus

substantial evidence supporting the ALJ and Board’s findings that Brown


      8
        Lockheed suggests Brown’s testimony as to the substance of her May 2006
ethics complaint is unreliable and in conflict with the contemporaneous
documentation prepared by Moncallo and Pleasant. The documentation upon
which Lockheed relies (an email from Moncallo to Pleasant concerning Brown’s
allegations and Pleasant’s memorandum after the investigation was concluded),
however, do not conflict with Brown’s testimony.

                                         -19-
reasonably believed Owen had committed fraud and that she definitely and

specifically communicated that belief to her superiors.

      D.    Constructive Discharge 8

      In Strickland v. United Parcel Service, Inc., this court set forth the

requirements for establishing constructive discharge:

      Constructive discharge occurs when an employer unlawfully creates
      working conditions so intolerable that a reasonable person in the
      employee’s position would feel forced to resign. The plaintiff’s
      burden is substantial. The standard is objective: the employer’s
      subjective intent and the employee’s subjective views on the
      situation are irrelevant. Whether a constructive discharge occurred is
      a question of fact.

555 F.3d 1224, 1228 (10th Cir. 2009) (quotation and citations omitted).

In considering whether a constructive discharge occurred, the court considers the

totality of the circumstances. Narotzky v. Natrona Cnty. Mem’l Hosp., 610 F.3d
558, 565 (10th Cir. 2010).

      Lockheed’s challenge to the Board’s conclusion that Brown suffered an

adverse personnel action because she was constructively discharged is twofold.



      8
        Brown’s formal complaint asserted she was constructively discharged from
her position at Lockheed as a result of her protected activity. Her complaint did
not seek to impose liability on Lockheed for other, lesser adverse employment
actions such as demotions, threats, or harassment. Further, neither Brown nor the
Board have argued on appeal that the Board’s decision can be affirmed absent a
showing of constructive discharge. We thus assume, as all parties seem to agree,
that establishing a constructive discharge is essential for Brown to maintain her
cause of action against Lockheed under Section 806, noting only that such a
showing is not required in all claims of retaliation under the Act.

                                        -20-
First, Lockheed argues the ALJ applied the wrong legal standard to Brown’s

constructive discharge claim and that the Board incorporated the ALJ’s mistake in

its Final Decision and Order. Second, Lockheed argues there is insufficient

record evidence to support the conclusion that Brown was constructively

discharged. These arguments are unpersuasive.

      Regarding Lockheed’s first argument, in its Recommended Decision and

Order, the ALJ recited the correct legal standard for a claim of constructive

discharge and concluded, after reciting the litany of adverse circumstances Brown

faced following her ethics complaint, “a reasonable person such as Complainant

would see resignation as her only option under these circumstances.” While

portions of the ALJ’s opinion also analyze whether Lockheed’s actions were

“materially adverse” to Brown, that is, “harmful to the point that they could well

dissuade a reasonable worker from making or supporting a charge of

discrimination,” Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 57

(2006), that analysis does not conflict with the ALJ’s ultimate conclusion that

Brown’s working conditions became objectively intolerable so as to constitute a

constructive discharge. To that end, the ALJ specifically acknowledged that

“[e]stablishing a constructive discharge claim requires the showing of an even

more offensive and severe work environment than is needed to prove a hostile

work environment.” Recommended Dec. & Order at 44. Moreover, the Board’s

decision makes no reference to the standard for “material adversity.” Rather, the

                                        -21-
Board explicitly concluded “a reasonable person in Brown’s shoes would have

found continued employment intolerable and would have been compelled to

resign.” Final Dec. & Order at 10–11. Thus, even if the ALJ erroneously applied

a more lenient standard when analyzing Brown’s claim of constructive discharge,

any such error was corrected by the Board. To the extent Lockheed argues the

ALJ and Board recited the correct standard but were, in fact, applying a more

lenient standard, its position is inconsistent with the presumption of regularity

attached to agency action. See San Juan Citizens Alliance, 654 F.3d at 1045.

      As to Lockheed’s second argument, numerous facts cited by the ALJ and

Board are indicative of constructive discharge. Prior to making an ethics

complaint, Brown held a leadership position, had her own office, and received

consistently high performance ratings. After her complaint, Brown received

lower performance ratings. A position with an identical job description to the job

Brown had been performing for the previous five years was posted on Lockheed’s

website. When Brown indicated she would apply for the new position, Gan

strongly discouraged her from doing so and told her she was not qualified. When

Jewell was selected for the new position, Brown lost her title, office, supervisory

responsibilities, and L-code. 9 Brown was made to work from home or out of the


      9
       The ALJ also found Brown was required to surrender her parking space to
Jewell, and its finding was subsequently affirmed by the Board. Lockheed
vigorously contests the evidentiary basis for this finding, pointing to deposition
                                                                        (continued...)

                                         -22-
visitor’s office, which doubled as a storage room. She was also denied

permission to attend an annual communications conference which she had

attended in the past and where she was scheduled to be recognized with an award.

Most importantly, Brown was told she would be one of two employees considered

for a layoff and kept in a constant state of uncertainty as to whether she would

continue to have a job and, if so, what her job would be. That uncertainty

continued when, after taking medical leave due to the stress and uncertainty

regarding her job situation, she received no response to her inquiries as to

whether she was laid off.

      A reasonable person would deem this evidence adequate to support the

Board’s ultimate conclusion that Brown’s working conditions were so intolerable

she would have viewed quitting as her only option. See Hall, 476 F.3d at 854.



      9
        (...continued)
testimony that Brown chose to make her parking space available to Jewell. Our
conclusion that the Board’s decision is supported by substantial evidence,
however, is not dependent on whether Brown’s loss of her parking space was
voluntary or mandatory. Acknowledging that this point of contention by itself is
relatively trivial, Lockheed argues it should undermine this court’s confidence in
the integrity of the Board’s factual findings as a general matter. This invitation to
generalized skepticism runs contrary both to the standard of review applicable to
agency decisions, see San Juan Citizens Alliance v. Stiles, 654 F.3d 1038, 1045
(10th Cir. 2011), and to appellate procedure generally, see United States v.
Stephenson, 452 F.3d 1173, 1182 n.4 (10th Cir. 2006) (“We have been abundantly
clear that a party before this Court bears the responsibility of tying the relevant
facts to the record in order to carry the burden of proving error. This Court has
no responsibility to sift through the record to find support for the claimant’s
arguments.” (quotation and citation omitted)).

                                        -23-
The circumstances Brown faced at the time she tendered her resignation are

analogous to those faced by employees in multiple instances in which this court

has found constructive discharge. See, e.g., Strickland, 555 F.3d at 1229

(concluding plaintiff had presented sufficient evidence to support claim of

constructive discharge when she “believe[ed] her job was in jeopardy, . . . was

repeatedly told by her supervisors her performance was unacceptable, and . . . was

not provided support to perform her job when she requested it”); Acrey v. Am.

Sheep. Indus. Ass’n, 981 F.2d 1569, 1574–75 (10th Cir. 1992) (affirming jury

finding of constructive discharge when employee’s “supervisor had confronted

her with a litany of performance shortcomings; long-standing job responsibilities

were taken from her; and she received inadequate information and training to

perform her new duties”).

      Lockheed’s attempts to undercut the Board’s findings are unavailing.

Lockheed argues Brown had alternatives to quitting, and left prematurely before

the details of those alternatives were revealed to her. See Exum v. U.S. Olympic

Comm., 389 F.3d 1130, 1136 (10th Cir. 2004) (rejecting claim of constructive

discharge and noting that “even after Plaintiff submitted his resignation, the

[employer] provided him with alternatives to quitting and offered to investigate

his complaints”); Garrett v. Hewlett-Packard Co., 305 F.3d 1210, 1222 (10th Cir.

2002) (concluding employee allegations failed to raise inference of constructive

discharge when employee “resigned before he had complete details as to the

                                        -24-
position into which [the employer] was in the process of transferring him”).

Unlike the employers in Exum and Garrett, however, Lockheed points to no

evidence in the record that Brown was ever made aware of any purported

alternatives. Even before this court, Lockheed does not identify any alternatives

available to Brown. Instead, Lockheed simply points to evidence in the record

indicating Jewell and Gan were in the process of evaluating the make-up of the

communications team at the time of Brown’s resignation. Such evidence does not

undermine the Board’s finding of constructive discharge.

      Lockheed further argues Brown herself had repeatedly given notice that she

intended to resign and that her final resignation notice, which was prepared with

the assistance of counsel, indicates she was in control of the circumstances of her

resignation. Even assuming Lockheed’s account of the record is correct, Brown’s

attempts to stay at Lockheed are irrelevant to the question of whether conditions

were so intolerable that she had no alternative but to quit. See EEOC v. PVNF,

L.L.C, 487 F.3d 790, 806 n.10 (10th Cir. 2007) (noting the constructive discharge

“standard cuts both ways—just as an employee’s subjective feelings that her

working conditions were intolerable is not controlling in the constructive

discharge analysis, neither is an employee’s desire to continue working despite

conditions so intolerable any reasonable employee would have long since quit”).

At best, Lockheed’s challenges to the Board’s finding of constructive discharge

indicate only that the Board could have taken a different view of the evidence

                                        -25-
than it ultimately adopted, and are therefore insufficient to disturb the Board’s

factual findings on appeal. Trimmer, 174 F.3d at 1102.

      E.     Contributing Factor

      To establish a prima facie case under Section 806, a complainant must

show her protected activity was a contributing factor in the unfavorable personnel

action. 18 U.S.C. § 1514A(b)(2)(C); 49 U.S.C. § 42121(b)(2)(B)(I); 29 C.F.R.

§ 1980.109(a); Harp, 558 F.3d at 723. This element is broad and forgiving: the

Board has defined a “contributing factor” as “any factor, which alone or in

combination with other factors, tends to affect in any way the outcome of the

decision.” Klopfenstein v. PCC Flow Techs. Holdings, Inc., No. 04-149, 2006
WL 3246904, at *13 (Admin. Rev. Bd. May 31, 2006) (emphasis added)

(quotation omitted); see also Allen, 514 F.3d at 476 n.3. “[T]he contributing

factor standard was ‘intended to overrule existing case law, which requires a

whistleblower to prove that his protected conduct was a “significant,”

“motivating,” “substantial,” or “predominant” factor in a personnel action in order

to overturn that action.’” Klopfenstein, 2006 WL 3246904, at *13 (quoting

Marano v. Dep’t of Justice, 2 F.3d 1137, 1140 (Fed. Cir. 1993)). Temporal

proximity between the protected activity and adverse employment action may

alone be sufficient to satisfy the contributing factor test. Van Asdale v. Int’l

Game Tech., 577 F.3d 989, 1003 (9th Cir. 2009); see also Marx v. Schnuck Mkts.,

Inc., 76 F.3d 324, 329 (10th Cir. 1996) (stating, in context of Fair Labor Standard

                                         -26-
Act’s “motivating factor” element, “protected conduct closely followed by

adverse action may justify an inference of retaliatory motive”).

      The conclusion that Brown’s protected activity was a contributing factor in

her eventual constructive discharge was supported by the Board’s finding that the

adverse employment actions Brown experienced began shortly after the

conclusion of the investigation against Owen. This finding is supported by

substantial evidence. The investigation into Brown’s allegations against Owen

concluded with the preparation of a formal written report on August 21, 2006. In

December 2006 Owen called Brown several times, attempting to determine who

had reported her. Eventually, Brown revealed to Owen that she may have shared

some information with Moncallo regarding Owen’s activities. Shortly thereafter,

the cascade of difficulties which culminated in Brown’s constructive

termination—her lower performance ratings, Gan’s harsh treatment of her, and the

loss of her privileges and responsibilities as Director of Communications—began.

      Lockheed seeks to discredit this conclusion by arguing a significant amount

of time passed between Brown’s report of Owen’s activities and her ultimate

constructive discharge. Specifically, Lockheed argues more than twenty months

passed between Brown’s ethics complaint in May 2006 and her departure from the

company in January 2008. Even if the time is calculated from December 2006,

when Owen became aware it was Brown who made the ethics complaint against

her, Lockheed argues the adverse action and the protected activity are still

                                        -27-
separated by a full calendar year. Lockheed relies on Meiners v. University of

Kansas, 359 F.3d 1222, 1231 (10th Cir. 2004), a case involving a claim of

retaliation under Title VII of the Civil Rights Act, for the proposition that a

period of two to three months between an employee’s protected activity and an

adverse employment action is insufficient to establish causation. See id. (stating

a period of just under three months was “probably” too long “under our

precedents” to “establish causation by temporal proximity alone”). A fortiori,

Lockheed argues, a period of four to six times as long is also insufficient to

establish causation. The plaintiff in Meiners, however, was required to make a

prima facie showing of causation, 359 F.3d at 1229, whereas Brown was required

only to show her protected activity was a contributing factor in her discharge,

Klopfenstein, 2006 WL 3246904 at *13. More importantly, when evaluating

temporal proximity for purposes of determining whether Brown’s protected

activity was a contributing factor in her constructive discharge, the relevant time

frame is not when the constructive discharge occurred, but when the conduct

leading up to the discharge began. Marx, 76 F.3d at 329 (stating temporal

proximity in FLSA case may be inferred “where the pattern of retaliatory conduct

begins soon after the [protected activity] and only culminates later in actual

discharge”). Moreover, unlike the employee in Meiners, Brown’s showing that

her protected activity was a contributing factor in her constructive discharge was

not based solely on temporal proximity. Cf. 359 F.3d at 1231–32.

                                         -28-
      The Board also concluded that, although neither Gan nor Jewell knew of

Brown’s ethics complaint against Owen, both were poisoned against Brown by

Owen’s biased reports regarding Brown’s professional competence. This court

has applied the subordinate bias, or “cat’s paw” theory of liability in other

employment discrimination contexts. See Simmons v. Sykes Enters., Inc., 647
F.3d 943, 949 (10th Cir. 2011) (applying theory in context of ADEA claim);

EEOC v. BCI Coca-Cola Bottling Co. of L.A., 450 F.3d 476, 484–85 (10th Cir.

2006) (same in context of Title VII claim). The Supreme Court recently endorsed

the theory in the context of an action under the Uniformed Services Employment

and Reemployment Rights Act (USERRA). Staub v. Proctor Hosp., 131 S. Ct.
1186, 1191–92 (2011). Importantly, however, the required showing to establish

causation for a claimant under Section 806 is less onerous than the showing

required under Title VII, the ADEA, or USERRA. Compare Klopfenstein, 2006
WL 3246904 at *13 (noting “contributing factor” test distinct from, and more

lenient than, other causation standards), with Simmons, 647 F.3d at 949

(distinguishing ADEA requirement that plaintiff show age was the “but-for” cause

of adverse employment action from Title VII and USERRA’s “motivating factor”

tests). We thus must determine whether the ALJ’s finding that Owen “poisoned”

Gan and Jewell’s opinion of Brown is supported by substantial evidence, keeping

in mind that Brown satisfies the causation element of her Section 806 claim by




                                         -29-
demonstrating merely that her ethics complaint contributed to the adverse

employment actions taken against her. 10

      We conclude it is. The ALJ accepted as credible Brown’s testimony that

Gan was inexplicably hostile to her from their first encounter following the

reorganization of the company in early 2007. Further, the ALJ accepted as

credible Brown’s account of Owen placing a phone call to Brown in which she

mockingly advised her that her job had been posted on the company website and


      10
         Lockheed contests the notion that there is a meaningful difference in the
causation requirements of Section 806 and other employment-discrimination
statutes, quoting a portion of Simmons v. Sykes Enterprises, Inc., 647 F.3d 943,
949 (2011), which provides “the underlying principles of agency upon which
subordinate bias theories are based apply equally to all types of employment
discrimination.” This quotation is taken out of context. The full paragraph in
which the quotation upon which Lockheed relies provides:

      We must first consider whether the holding in Staub applies to
      discrimination cases brought under the ADEA. Unlike Title VII and
      the USERRA, “the ADEA’s text does not provide that a plaintiff may
      establish discrimination by showing that age was simply a motivating
      factor,” the operative phrase relied upon in Staub. A plaintiff
      alleging age discrimination must instead prove age was a “but for”
      cause of her termination. Despite this distinction, the underlying
      principles of agency upon which subordinate bias theories are based
      apply equally to all types of employment discrimination discussed
      here. Indeed, this circuit has applied the subordinate bias doctrine to
      cases arising under both Title VII and the ADEA.

Id. at 949 (citations omitted) (emphasis added). Further, the court in Simmons
explicitly recognized that an employee’s required showing under a “cat’s paw”
theory of liability will vary depending upon the stringency of the ultimate
causation element at issue. Id. (“Although we apply the subordinate bias doctrine
to age discrimination cases, the ADEA requires more than what must ordinarily
be proven under an analogous Title VII or USERRA action.”).

                                        -30-
she needed to get her resume together. The ALJ also relied upon Moncallo’s

testimony that it was normal for new supervisors to consult with old supervisors

regarding employee performance. Moncallo further testified that she did not

discuss with Gan whether she knew about the ethics complaint or advise Gan she

should not be seeking Owen’s input into Brown’s performance. The ALJ also

relied on Gan’s deposition testimony that she had a high opinion of Owen and

relied on her for input into personnel matters. Jewell’s deposition testimony was

similar. He testified that he discussed the employees under his supervision in his

new position with Owen, who told him Brown “had received a less-than-perfect

performance appraisal.”

      Undoubtedly, the inference the ALJ drew from this testimony, that Owen

biased Gan and Jewell against Brown, is not the only possible inference which

could have been drawn. The ALJ could have chosen, as Lockheed urges, to place

more weight on Gan’s testimony that Owen was merely a peer with whom she did

not maintain a personal relationship, or on Jewell’s testimony that Owen was

careful not to divulge too much information about Brown and “wanted [him] to

evaluate the situation for [him]self.” 11 The possibility of drawing different

inferences from the administrative record, however, is a grossly insufficient basis


      11
        Alternatively, the ALJ could have construed Jewell’s testimony as further
corroboration of Brown’s poisoning theory—when Owen told Jewell that Brown
had problems with her performance evaluations, Owen conspicuously failed to
disclose her own potential biases in making that assessment.

                                        -31-
to disturb an agency’s findings on appeal. Trimmer, 174 F.3d at 1102. Based on

the evidence in the administrative record, a reasonable fact finder could easily

conclude Brown’s ethics report was a contributing factor in her ultimate

termination from Lockheed. The Board’s conclusions as to causation are

therefore not “arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law.” 5 U.S.C. § 706(2)(A).

      F.     Remedy

      Finally, Lockheed argues the Board’s award of $75,000 to Brown as non-

economic compensatory damages for her emotional pain and suffering, mental

anguish, embarrassment, and humiliation was not authorized by 18 U.S.C.

§ 1514A(c)(2) and that the Board’s damage award was otherwise unsupported by

substantial evidence. 18 U.S.C. § 1514A(c)(2), however, provides that relief

“shall include” the relief specifically enumerated in that subsection, indicating it

was not meant as an exhaustive list of all of the relief available to a successful

claimant. Moreover, § 1514A(c)(1), provides that a prevailing employee “shall be

entitled to all relief necessary to make the employee whole.” Lockheed devotes

all of four sentences to its argument that the relief awarded is unsupported by

substantial evidence. We would thus be justified in disregarding this argument

altogether. ClearOne Commc’ns, Inc. v. Bowers, 651 F.3d 1200, 1213 (10th Cir.

2011). Respondent nonetheless concedes it may now be necessary for the Board

to quantify its award of back pay, medical expenses, and attorney’s fees, and to

                                         -32-
reexamine its award of reinstatement to the extent an appropriate position for

Brown at Lockheed no longer exists. We therefore remand the matter to the

agency to make those determinations.

IV.   Conclusion

      For the forgoing reasons, the decision of the Board is affirmed and the

matter remanded to the agency for further proceedings not inconsistent with this

opinion.




                                        -33-